Order entered December 2, 2022




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-22-01136-CV

             IN THE INTEREST OF BABY BOY J., A CHILD

              On Appeal from the 302nd Judicial District Court
                           Dallas County, Texas
                  Trial Court Cause No. DF-21-00644-U

                                   ORDER

      Before the Court is Mother’s November 29, 2022 unopposed motion for an

extension of time to file her opening brief. We GRANT the motion and extend the

time to December 16, 2022.

      Also before the Court is Father’s December 1, 2022 unopposed motion for

an extension of time to file his opening brief. We GRANT the motion and extend

the time to December 19, 2022.

                                          /s/   ROBBIE PARTIDA-KIPNESS
                                                JUSTICE